NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ALFRED B. CHARLES,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
             ______________________

                      2012-3196
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY0353110263-I-1.
                ______________________

                Decided: April 8, 2013
                ______________________

    ALFRED B. CHARLES, of South Ozone Park, New York,
pro se.

   CALVIN M. MORROW, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With him on the brief were BRYAN G.
POLISUK, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel
                ______________________
2                                  ALFRED CHARLES   v. MSPB
    Before MOORE, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM.
    Alfred B. Charles appeals from a final order of the
Merit Systems Protection Board (Board) dismissing his
claim as barred by the doctrine of collateral estoppel.
Charles v. U.S. Postal Serv., No. NY0353110263-I-1
(M.S.P.B. July 5, 2012) (Final Order). For the reasons
discussed below, we affirm.
                       BACKGROUND
     Mr. Charles was employed as an electronic technician
at the U.S. Postal Service (Agency). In January 2008, he
filed a claim for an on-the-job back injury with the Office
of Workers’ Compensation Programs (OWCP) and stopped
reporting for work. About a month later, the Agency
offered Mr. Charles a modified assignment, but he re-
fused. The OWCP later found that the modified assign-
ment was suitable.
    On March 10, 2008, the OWCP denied the injury
claim because Mr. Charles failed to establish that his
employment had caused his medical condition. On March
24, 2008, Mr. Charles returned to work unannounced and
was asked to leave the workplace. Mr. Charles then filed
another claim with the OWCP for an injury that allegedly
occurred on March 24. The OWCP denied that claim, and
the Agency removed Mr. Charles effective August 15,
2008 for providing inaccurate information on his March
2008 OWCP claim.
     In October 2009, Mr. Charles requested restoration as
a partially recovered employee, but the Agency declined to
restore him. Mr. Charles appealed this decision to the
Board. The Administrative Judge (AJ) dismissed the
appeal for lack of jurisdiction. Charles v. U.S. Postal
Serv., No. NY0353100036-I-1 (M.S.P.B. Dec. 10, 2009)
(Restoration Decision). The AJ held that Mr. Charles
failed to make a nonfrivolous claim for restoration be-
 ALFRED CHARLES   v. MSPB                                 3
cause he had been removed for cause. Id. at 7. The AJ
noted that the “documentation provided by the [A]gency
demonstrates that he was removed for making a false
claim to the OWCP.” Id. Thus, the AJ concluded that Mr.
Charles was not eligible to be restored because he had
been removed for filing a false claim. That decision
became final when the Board denied Mr. Charles’s peti-
tion for review. Charles v. U.S. Postal Serv., 114 M.S.P.R.
81 (2010) (Table). In parallel, the AJ reviewed Mr.
Charles’s appeal of his removal and dismissed that claim
for lack of jurisdiction as well. Charles v. U.S. Postal
Serv., NY075210037-I-1 (M.S.P.B. Dec. 18, 2009) (Remov-
al Decision). Mr. Charles did not appeal either decision.
     In March 2011, the OWCP reversed its own determi-
nation regarding Mr. Charles’s January 2008 back injury
claim, finding that it was work-related. The OWCP did
not opine on the March 2008 claim. Mr. Charles then
filed a third appeal, claiming that “I got injured on the job
which was accepted by OWCP” and that “the Postal
Service failed to restore me.” J.A. 47. He also alleged
that “I did not commit fraud nor intended to commit fraud
on any of my injury claims.” Id. at 48.
    The AJ dismissed the appeal for lack of jurisdiction.
Charles v. U.S. Postal Serv., No. NY0353110263-I-1
(M.S.P.B. Sept. 14, 2011) (Initial Decision). The AJ
explained that the Board had already resolved Mr.
Charles’s challenge to the Agency’s refusal to restore him
in the Restoration Decision. Id. at 8. The AJ held that
the OWCP’s acceptance of Mr. Charles’s January 2008
injury claim did not undermine the Restoration Decision
because the Agency’s determination that the March 2008
claim was false remained unaffected. Id. at 9. The AJ
therefore concluded that Mr. Charles was collaterally
estopped from relitigating his claim. Id. at 10. The full
Board affirmed, adopting the AJ’s reasoning and noting
further that “there is no new, previously unavailable,
evidence” to support Mr. Charles’s contention that the AJ
4                                    ALFRED CHARLES   v. MSPB
made an “error in law or regulation that affects this
outcome.” Final Order at 4–5.
   Mr. Charles appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(9).
                        DISCUSSION
    We review de novo the question of whether the Board
has jurisdiction to adjudicate an appeal. Johnston v.
Merit Sys. Prot. Bd., 518 F.3d 905, 909 (Fed. Cir. 2008).
Nevertheless, we are bound by the Board’s underlying
fact findings “unless those findings are not supported by
substantial evidence.” Bolton v. Merit Sys. Prot. Bd., 154
F.3d 1313, 1316 (Fed. Cir. 1998).
    Mr. Charles argues that the Board failed to take into
account his January 2008 traumatic injury, which was
“directly related” to the alleged injury during his return to
work on March 24, 2008. Pet. Br. 1. He also contends
that the Agency did not offer him accommodation for the
January 2008 injury because the modified assignment
was “so unreasonable that it amounted to arbitrary and
capricious denial of restoration.” Id. Mr. Charles con-
tends that the OWCP’s reversal of its position on the
January 2008 injury calls into question its determination
that the Agency’s modified assignment offer was suitable.
    Mr. Charles also argues that the OWCP did not find
that he tendered a fraudulent claim for the March 24
injury. He contends that the Restoration Decision affirm-
ing removal for cause was “grossly unfair.” Id. at 2. Mr.
Charles explains that, after his appearance at work on
March 24, he meant to make a claim for a recurrence of
the January 2008 injury, but the Agency mistakenly gave
him a form for reporting new traumatic injuries. Mr.
Charles contends that the determination that his March
2008 claim was false cannot stand because he never
intended to assert that he had a new traumatic injury.
Furthermore, Mr. Charles argues that the recurrence of
 ALFRED CHARLES   v. MSPB                               5
his back problems on March 24 occurred during the
performance of his duties, which undermines the Agency’s
basis for removing him for making a false claim of a work-
related injury. He contends that the true reason that that
the Agency terminated him was his refusal to accept the
modified assignment. Mr. Charles argues that he refused
the assignment in good faith because it was “unsuitable”
due to his “physical limitation.” Reply Br. 6.
     The government counters that the Board correctly
found that the Restoration Decision resolved the same
issues that are presented in this appeal: (1) whether the
agency arbitrarily denied Mr. Charles an appropriate
assignment prior to his removal and (2) whether the
agency removed him for a cause unrelated to a compensa-
ble injury. The government argues that the OWCP’s
changed evaluation of Mr. Charles’s January 2008 injury
is irrelevant because it does not affect the resolution of
either of these issues. The government contends that
jurisdiction in this case and in the Restoration Decision
turns on whether that Mr. Charles was removed for
cause, and that the Board had already answered that
question in the affirmative in the Restoration Decision.
The government argues Mr. Charles is therefore preclud-
ed by collateral estoppel from relitigating the question of
whether he made a nonfrivolous restoration claim.
    We agree with the government that Mr. Charles’s
claim is barred. “Like other tribunals, the Board may
apply collateral estoppel where: (i) the issue previously
adjudicated is identical with that now presented, (ii) that
issue was actually litigated in the prior case, (iii) the
previous determination of that issue was necessary to the
end-decision then made, and (iv) the party precluded was
fully represented in the prior action.” Morgan v. Dep’t of
Energy, 424 F.3d 1271, 1274–75 (Fed. Cir. 2005). The AJ
in the Restoration Decision determined that Mr. Charles
was separated from work not because of a compensable
injury, but because he was removed for cause. Restora-
6                                   ALFRED CHARLES   v. MSPB
tion Decision at 7. That factual issue was actually litigat-
ed and was necessary to resolving that case. Although
the AJ also examined whether the Agency’s February
2008 modified assignment offer was reasonable, id., that
issue could not have provided an alternative basis for the
decision. The purpose of Mr. Charles’s legal challenge
was to force the Agency to take him back, not to request a
different assignment. Mr. Charles presses that challenge
again in this case, but it was already resolved in the
Restoration Decision. Lastly, it is undisputed that Mr.
Charles was a party to the prior action.
    The fact that the OWCP recharacterized Mr. Charles’s
January 2008 injury as work-related does nothing to
disturb the preclusive effect of the Restoration Decision.
In that decision, the Board determined that Mr. Charles
was removed for cause because of a false claim arising
from the March 2008 injury, not the January 2008 injury.
Thus, in the decision now on appeal, the Board did not err
when it concluded that Mr. Charles was collaterally
estopped from relitigating his arguments for restoration.
    We have considered Mr. Charles’s other arguments
and find them to be without merit. Because the Board
correctly held that Mr. Charles’s appeal is barred by
collateral estoppel, we affirm.
                         AFFIRMED
                            COSTS
       No costs.